UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number 000-51840 ASCEND ACQUISITION CORP. (Name of registrant as specified in its charter) Delaware 20-3881465 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 435 Devon Park Drive, Bldg. 700, Wayne, PA (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(610) 977-7531 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Units of Common Stock and Warrants to Purchase Common Stock Common Stock, par value $.0001 per share Warrants to purchase shares of Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes x No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently computedsecond quarter:$21,275. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 856,675 as of March 25, 2010 DOCUMENTS INCORPORATED BY REFERENCE None. ii CAUTIONARY STATEMENT FOR FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We have based these forward-looking statements on our current expectations and projections about future events.These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions about us that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "would," "expect," "plan," "anticipate," "believe," "estimate," "continue," or the negative of such terms or other similar expressions.Factors that might cause or contribute to such a discrepancy include, but are not limited to, those described in this Annual Report on Form 10-K and in our other Securities and Exchange Commission filings. PART I Item 1.Business. General We were formed on December 5, 2005 to serve as a vehicle to effect a merger, capital stock exchange, asset acquisition or other similar business combination with a currently unidentified operating business.The registration statement for our initial public offering ("the Offering") was declared effective May 11, 2006.On May 17, 2006, we sold 6,000,000 units in the Offering and on May 22, 2006, we sold 900,000 units in the Offering. The total units sold of 6,900,000 includes all of the 900,000 units subject to the underwriters’ overallotment option.Each of our units originally consisted of one share of our common stock, $.0001 par value per share, and two redeemable common stock purchase warrants.Each warrant originally entitled the holder to purchase from us one share of common stock at an exercise price of $5.00. We received net proceeds of approximately $37,203,000 from the Offering.All activity from December 5, 2005 through May 17, 2006 related to our formation and initial public offering. On July 31, 2007, we announced that we had signed a definitive agreement to acquire e.PAK Resources (S) Pte. Ltd. (“ePAK”), a privately held, full-service supplier of semiconductor transfer and handling products.On April 28, 2008, we announced that we had abandoned our proposed business combination with ePAK.We were required to complete our business combination with ePAK by May 17, 2008.Because we did not consummate a qualifying Business Combination prior to May 17, 2008, the board of directors contemplated alternatives for preserving value for stockholders.Ultimately, the board of directors proposed to amend our certificate of incorporation: * to permit the continuance of our company as a corporation beyond the time currently specified in our certificate of incorporation without the limitations related to the Offering; * to increase the authorized shares of common stock from 30,000,000 shares to 300,000,000 shares of common stock; and * to effect a one-for-ten reverse stock split of our common stock, in which every 10 shares of Common Stock outstanding as of the effective date of the amendment will be converted into one share of Common Stock. 1 Our stockholders approved all of these amendments at a special meeting held on September 4, 2008.In addition to these amendments, on September 18, 2008we distributed the amounts in the Trust Fund established by us at the consummation of the Offering and into which a certain amount of the net proceeds of the Offering were deposited (the “Trust Fund”).The aggregate amount in the Trust Fund was approximately $41,128,676 or approximately $5.96 per original share of common stock issued in the Offering (“IPO Shares”).Only holders of our IPO Shares received proceeds from the distribution of the Trust Fund, after establishing a reserve for Delaware franchise taxes. As a result of the preceding, our current primary activity involves seeking a company or companies that we can acquire or with which we can merge.We have not selected any company as an acquisition target or merger partner, and do not currently intend to limit potential candidates to any particular field or industry.However, in the future if we so choose, we could limit candidates to a particular field or industry.Our plans are now only in an early stage.In our company’s present state, it can be defined as a "shell" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity.Moreover, the proposed business activities described herein classify our company as a "blank check" company.Many states have enacted statutes, rules, and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. Current Business Plan Our plan is to seek, investigate, and if such investigation warrants, acquire an interest in one or more business opportunities presented to us by persons or firms desiring the perceived advantages of a publicly held corporation.At this time, we have no plan, proposal, agreement, understanding, or arrangement to acquire or merge with any specific business or company, and we have not identified any specific business or company for investigation and evaluation.No member of management or any promoter of ours, or an affiliate of either, has had any material discussions with any other company with respect to any acquisition of that company.We will not restrict our search to any specific business, industry, or geographical location, and may participate in business ventures of virtually any kind or nature.Discussion of the proposed business under this caption and throughout this Annual Report is purposefully general and is not meant to restrict our virtually unlimited discretion to search for and enter into a business combination. We may seek a combination with a firm that only recently commenced operations, a developing company in need of additional funds to expand into new products or markets or seeking to develop a new product or service, or an established business which may be experiencing financial or operating difficulties and needs additional capital which is perceived to be easier to raise by a public company.In some instances, a business opportunity may involve acquiring or merging with a corporation which does not need substantial additional cash but which desires to establish a public trading market for its common stock.We may purchase assets and establish wholly-owned subsidiaries in various businesses or purchase existing businesses as subsidiaries. Selecting a business opportunity will be complex and extremely risky.Because of general economic conditions, rapid technological advances being made in some industries, and shortages of available capital, management believes that there are numerous firms seeking the benefits of a publicly-traded corporation.Such perceived benefits of a publicly traded corporation may include facilitating or improving the terms on which additional equity financing may be sought, providing liquidity for the principals of a business, creating a means for providing incentive stock options or similar benefits to key employees, providing liquidity (subject to restrictions of applicable statutes) for all stockholders, and other items.Potentially available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. 2 We have insufficient capital with which to provide the owners of businesses significant cash or other assets.Management believes we will offer owners of businesses the opportunity to acquire a controlling ownership interest in a public company at substantially less cost than is required to conduct an initial public offering.The owners of the businesses will, however, incur significant post-merger or acquisition registration costs in the event they wish to register a portion of their shares for subsequent sale.We will also incur significant legal and accounting costs in connection with the acquisition of a business opportunity, including the costs of preparing Current Reports on Form 8-K, agreements, and related reports and documents.Nevertheless, management has not conducted market research and is not aware of statistical data that would support the perceived benefits of a merger or acquisition transaction for the owners of a business.We do not intend to make any loans to any prospective merger or acquisition candidates or to unaffiliated third parties. We will not restrict our search for any specific kind of firms, but may acquire a venture that is in the preliminary or development stage, is already in operation, or is in essentially any stage of its corporate life.It is impossible to predict at this time the status of any business in which we may become engaged, in that such business may need to seek additional capital, may desire to have our shares publicly traded, or may seek other perceived advantages that we may offer.However, we do not intend to obtain funds in one or more private placements to finance the operation of any acquired business opportunity until such time as we have successfully consummated such a merger or acquisition. Sources of Opportunities We will seek a potential business opportunity from all known sources, but will rely principally on personal contacts of our management as well as indirect associations between it and other business and professional people.We do not presently anticipate that we will engage any professional firm specializing in business acquisitions or reorganizations. Management will rely upon our own efforts and, to some extent, the efforts of our stockholders, in accomplishing our business purposes.We do not anticipate that we will use any outside consultants or advisors, other than our legal counsel and accountants, to effectuate our business purposes described herein.However, if we do retain such an outside consultant or advisor, any cash fee earned by such party will need to be paid by the prospective merger/acquisition candidate, as we have no cash assets with which to pay such obligation.There have been no discussions, understandings, contracts or agreements with any outside consultants, and none are anticipated in the future. As is customary in the industry, we may pay a finder's fee for locating an acquisition prospect.If any such fee is paid, it will be approved by our Board of Directors and will be in accordance with the industry standards.Such fees are customarily between 1% and 5% of the size of the transaction, based upon a sliding scale of the amount involved.Such fees are typically in the range of 5% on a $1,000,000 transaction ratably down to 1% in a $4,000,000 transaction. We will not have sufficient funds to undertake any significant development, marketing, and manufacturing of any products that may be acquired.Accordingly, if we acquire the rights to a product, rather than entering into a merger or acquisition, it most likely would need to seek debt or equity financing or obtain funding from third parties, in exchange for which we would probably be required to give up a substantial portion of our interest in any acquired product.There is no assurance that we will be able either to obtain additional financing or to interest third parties in providing funding for the further development, marketing and manufacturing of any products acquired. 3 Evaluation of Opportunities The analysis of new business opportunities will be undertaken by or under the supervision of management.See “Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act” for information about our current management.Management intends to concentrate on identifying prospective business opportunities that may be brought to our attention through present associations with management.In analyzing prospective business opportunities, management will consider, among other factors, such matters as; 1. the available technical, financial and managerial resources 2. working capital and other financial requirements 3. history of operation, if any 4. prospects for the future 5. present and expected competition 6. the quality and experience of management services which may be available and the depth of that management 7. the potential for further research, development or exploration 8. specific risk factors not now foreseeable but which then may be anticipated to impact our proposed activities 9. the potential for growth or expansion the potential for profit the perceived public recognition or acceptance of products, services or trades name identification Management will meet personally with management and key personnel of the firm sponsoring the business opportunity as part of their investigation.To the extent possible, we intend to utilize written reports and personal investigation to evaluate the above factors. Opportunities in which we participate will present certain risks, many of which cannot be identified adequately prior to selecting a specific opportunity.Our stockholders must, therefore, depend on management to identify and evaluate such risks.Promoters of some opportunities may have been unable to develop a going concern or may present a business in the development stage (in that it has not generated significant revenues from its principal business activities prior to our participation).Even after our participation, there is a risk that the combined enterprise may not become a going concern or advance beyond the development stage.Other opportunities may involve new and untested products, processes, or market strategies that may not succeed.We (and therefore our stockholders) will assume such risks. The investigation of specific business opportunities and the negotiation, drafting, and execution of relevant agreements, disclosure documents, and other instruments will require substantial management time and attention as well as substantial costs for accountants, attorneys, and others.If a decision is made not to participate in a specific business opportunity, the costs incurred in the related investigation would not be recoverable.Furthermore, even if an agreement is reached for the participation in a specific business opportunity, the failure to consummate that transaction may result in the loss by us of the related costs incurred. There is the additional risk that we will not find a suitable target.Management does not believe we will generate revenue without finding and completing a transaction with a suitable target company.If no such target is found, no return on an investment in us will be realized, and there will not, most likely, be a market for our stock. 4 Acquisition of Opportunities In implementing a structure for a particular business acquisition, we may become a party to a merger, consolidation, reorganization, joint venture, franchise, or licensing agreement with another corporation or entity.We may also purchase stock or assets of an existing business.Once a transaction is complete, it is possible that the present management and stockholders of ours will not be in control of our company.In addition, our management may, as part of the terms of the transaction, resign and be replaced in whole or in part without a vote of our stockholders. It is anticipated that securities issued in any such reorganization would be issued in reliance on exemptions from registration under applicable Federal and state securities laws.In some circumstances, however, as a negotiated element of this transaction, we may agree to register such securities either at the time the transaction is consummated, under certain conditions, or at specified time thereafter.The issuance of substantial additional securities and their potential sale into any trading market that may develop in our Common Stock may have a depressive effect on such market. While the actual terms of a transaction to which we may be a party cannot be predicted, it may be expected that the parties to the business transaction will find it desirable to avoid the creation of a taxable event and thereby structure the acquisition in a so called "tax free" reorganization under Sections 368(a)(1) or 351 of the Internal Revenue Code of 1986, as amended (the "Code").In order to obtain tax-free treatment under the Code, it may be necessary for the owners of the acquired business to own 80% or more of the voting stock of the surviving entity.In such event, our stockholders would retain less than 20% of the issued and outstanding shares of the surviving entity, which could result in significant dilution in the equity of such stockholders. As part of our investigation, our management will meet personally with management and key personnel of the target company, may visit and inspect material facilities, obtain independent analysis or verification of certain information provided, check references of management and key personnel, and take other reasonable investigative measures, to the extent of our limited financial resources and management expertise. The manner in which we participate in an opportunity with a target company will depend on the nature of the opportunity, the respective needs and desires of us and other parties, the management of the opportunity, and our relative negotiating strength. With respect to any mergers or acquisitions, negotiations with a target company’s management will be expected to focus on the percentage of our company which the target company's stockholders would acquire in exchange for their share holdings in the target company.Depending upon, among other things, the target company's assets and liabilities, our stockholders will, in all likelihood, hold a lesser percentage ownership interest in our company following any merger or acquisition.The percentage ownership may be subject to significant reduction in the event we acquire a target company with substantial assets.Any merger or acquisition effected by us can be expected to have a significant dilutive effect on the percentage of shares held by our then stockholders. Management has advanced, and expects to continue to advance, funds used by us in identifying and pursuing agreements with target companies.Management could require that these funds be repaid from the proceeds of any transaction with the target company, and any agreement governing such a transaction may, in fact, be contingent upon the repayment of those funds. 5 Competition We are an insignificant participant among firms that engage in business combinations with, or financing of, development stage enterprises.There are many established management and financial consulting companies and venture capital firms that have significantly greater financial and personal resources, technical expertise and experience than ours.In view of our limited financial resources and management availability, we will continue to be at a significant competitive disadvantage relative to our competitors. Regulation and Taxation Although we will be subject to regulation under the Securities Act of 1933 and the Securities Exchange Act of 1934, management believes we will not be subject to regulation under the Investment Company Act of 1940 insofar as we will not be engaged in the business of investing or trading in securities.In the event we engage in business combinations that result in our holding passive investment interests in a number of entities, we could be subject to regulation under the Investment Company Act of 1940.In such event, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs.We have obtained no formal determination from the Securities and Exchange Commission as to our status under the Investment Company Act of 1940 and, consequently, any violation of such Act would subject us to material adverse consequences. We intend to structure a merger or acquisition in such manner as to minimize Federal and state tax consequences to us and to any target company. Employees We have one executive officer.This individual is not obligated to devote any specific number of hours to our matters and intends to devote only as much time as he deems necessary to our affairs.The amount of time he will devote in any time period will vary based on the demands of our business.We do not intend to have any full time employees prior to the consummation of a business combination. Item 1A.Risk Factors. RISKS RELATING TO OUR BUSINESS WE HAVE NO OPERATING HISTORY OR REVENUE AND MINIMAL ASSETS. We have no operating history, have received no revenues and have never earned a profit from operations.We have no significant assets or financial resources.We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until we complete a business combination.This may result in our incurring a net operating loss that will increase continuously until we complete a business combination with a profitable business opportunity.There is no assurance that we will identify a business opportunity or complete a business combination.The continuation of our company as a going concern is dependent upon the continued financial support from our shareholders, the ability of our company to obtain necessary debt or equity financing to continue operations, and the attainment of profitable operations.These factors raise substantial doubt regarding our ability to continue as a going concern. 6 OUR PROPOSED OPERATIONS ARE SPECULATIVE. The success of our proposed plan of operation will depend to a great extent on the operations, financial condition, and management of the identified business opportunity.While management intends to seek business combinations with entities having established operating histories, it cannot assure that we will successfully locate candidates meeting such criteria.In the event we complete a business combination, the success of our operations may depend upon management of the successor firm or venture partner firm together with numerous other factors beyond our control. ATTRACTIVE BUSINESS OPPORTUNITIES AND COMBINATIONS ARE SCARCE, AND COMPETITION FOR THEM IS FIERCE. We are, and will continue to be, an insignificant participant in the business of seeking mergers and joint ventures with, and acquisitions of small private entities.A large number of established and well-financed entities, including venture capital firms, are active in mergers and acquisitions of companies that may also be desirable target candidates for us.Nearly all such entities have significantly greater financial resources, technical expertise, and managerial capabilities than our company.We are, consequently, at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination.Moreover, we will also compete with numerous other small public companies in seeking merger or acquisition candidates. WE HAVE ENTERED INTO NO AGREEMENT FOR BUSINESS COMBINATION OR OTHER TRANSACTION, AND WE HAVE NO STANDARDS FOR ANY BUSINESS COMBINATION. We have no arrangement, agreement, or understanding with respect to engaging in a business combination with any private entity.There can be no assurance we will successfully identify and evaluate suitable business opportunities or conclude a business combination.Management has not identified any particular industry or specific business within an industry for evaluations.There is no assurance we will be able to negotiate a business combination on terms favorable to us.We have not established a specific length of operating history or a specified level of earnings, assets, net worth or other criteria that we will require a target business opportunity to have achieved, and without which we would not consider a business combination in any form with such business opportunity.Accordingly, we may enter into a business combination with a business opportunity having no significant operating history, losses, limited or no potential for earnings, limited assets, negative net worth, or other negative characteristics. WE DEPEND HEAVILY ON OUR SOLE OFFICER, AND HE MAY DEVOTE ONLY A LIMITED AMOUNT OF TIME TO OUR BUSINESS. While seeking a business combination, Don K. Rice, our sole officer, anticipates devoting only aminimal amount of time to our business.Mr. Rice has not entered into a written employment or non-compete agreement with us and is not expected to do so in the foreseeable future.We have not obtained key man life insurance on him.Notwithstanding the limited time commitment of Mr. Rice, the loss of his services could adversely affect development of our business.See “Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act” for more information about Mr. Rice. OUR MANAGEMENT MAY HAVE FUTURE CONFLICTS OF INTEREST WITH US. Don K. Rice, our sole officer, may in the future participate in business ventures that could compete directly with us.Additional conflicts of interest and non-arms length transactions may also arise in the future in the event Mr. Rice is involved in the management of any firm with which we transact business.Our Code of Ethics prohibits us from consummating a business combination with an entity that is affiliated with any of our officers, directors or founders, but it does not prohibit us from entering into other related-party transactions.However, our board of directors is responsible for reviewing and approving related-party transactions to the extent we enter into such transactions. 7 REPORTING REQUIREMENTS MAY DELAY OR PRECLUDE AN ACQUISITION. Companies subject to Section 13 of the Securities Exchange Act of 1934 (the "Exchange Act") must provide certain information about significant acquisitions, including certified financial statements for the company acquired, covering one or two years, depending on the relative size of the acquisition.The time and additional costs that may be incurred by some target entities to prepare such statements may significantly delay or even preclude us from completing an otherwise desirable acquisition.Acquisition prospects that do not have or are unable to obtain the required audited statements may not be appropriate for acquisition so long as the reporting requirements of the Exchange Act are applicable. WE HAVE CONDUCTED NO RESEARCH AS TO MARKET FOR A TRANSACTION SUCH AS THAT WHICH WE PROPOSE, AND WE HAVE MARKETING ORGANIZATION TO ASSIST US IN PURSUING SUCH A TRANSACTION. We have not conducted or received results of market research indicating that market demand exists for the transactions contemplated by us.Moreover, we do not have, and do not plan to establish, a marketing organization.Even if there is demand for a business combination as contemplated by us, there is no assurance we will successfully complete such transaction. WE EXPECT TO LACK DIVERSIFICATION EVEN IF WE COMPLETE AN ACQUISITION TRANSACTION. In all likelihood, our proposed operations, even if successful, will result in a business combination with only one entity.Consequently, the resulting activities will be limited to that entity's business.Our inability to diversify our activities into a number of areas may subject us to economic fluctuations within a particular business or industry, thereby increasing the risks associated with our operations. WE COULD BECOME SUBJECT TO IMPOSING REGULATIONS. Although we will be subject to regulation under the Exchange Act, management believes we will not be subject to regulation under the Investment Company Act of 1940, insofar as we will not be engaged in the business of investing or trading in securities.In the event we engage in business combinations that result in our holding passive investment interests in a number of entities, we could be subject to regulation under the Investment Company Act of 1940.In such event, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs.We have obtained no formal determination from the Securities and Exchange Commission as to the status of the Company under the Investment Company Act of 1940 and, consequently, any violation of such Act would subject us to material adverse consequences. 8 A BUSINESS COMBINATION WOULD PROBABLY RESULT IN A CHANGE IN CONTROL AND MANAGEMENT. A business combination involving the issuance of our common stock will, in all likelihood, result in stockholders of a private company obtaining a controlling interest in us.Any such business combination may require our management members to sell or transfer all or a portion of our common stock beneficially that they own, or resign from their positions with us.The resulting change in control of us could result in removal of present management or a reduction in our participation in our future affairs. A BUSINESS COMBINATION WOULD PROBABLY RESULT IN A REDUCTION OF PERCENTAGE SHARE OWNERSHIP FOR EXISTING STOCKHOLDERS. Our primary plan of operation is based upon a business combination with a private concern that, in all likelihood, would result in our issuing securities to stockholders of such private company.Issuing previously authorized and unissued common stock of we will reduce the percentage of shares owned by present and prospective stockholders, and could effect a change in our control and/or management. BLANK CHECK OFFERINGS HAVE CERTAIN DISADVANTAGES. We may enter into a business combination with an entity that desires to establish a public trading market for its shares.A target company may attempt to avoid what it believes to be adverse consequences of undertaking its own public offering by seeking a business combination with us.The perceived adverse consequences may include, but are not limited to, time delays of the registration process, significant expenses to be incurred in such an offering, loss of voting control to public stockholders, and the inability or unwillingness to comply with various federal and state securities laws enacted for the protection of investors.These securities laws primarily relate to registering securities and full disclosure of the business, management, and financial statements.However, any public offering of securities for which an exemption under the Securities Act of 1933 is not available (including those issued in a business combination with us) must be registered. A BUSINESS COMBINATION COULD RESULT IN ADVERSE TAX CONSEQUENCES. Federal and state tax consequences will, in all likelihood, be major considerations in any business combination we may undertake.Typically, these transactions may be structured to result in tax-free treatment to both companies, pursuant to various federal and state tax provisions.We intend to structure any business combination so as to minimize the federal and state tax consequences to both us and the target entity.Management cannot assure that a business combination will meet the statutory requirements for a tax-free reorganization, or that the parties will obtain the intended tax-free treatment upon a transfer of stock or assets.A non-qualifying reorganization could result in the imposition of both federal and state taxes, which may have an adverse effect on both parties to the transaction. 9 REQUIREMENTS OF AUDITED FINANCIAL STATEMENTS MAY DISQUALIFY BUSINESS OPPORTUNITIES. Management believes that any potential target company must provide audited financial statements for review, and for the protection of all parties to the business combination.One or more attractive business opportunities may forego a business combination with us, rather than incur the expenses associated with preparing audited financial statements. RISKS RELATING TO OUR WARRANTS AN EFFECTIVE REGISTRATION STATEMENT MAY NOT BE IN PLACE WHEN AN INVESTOR DESIRES TO EXERCISE WARRANTS, THUS PRECLUDING SUCH INVESTOR FROM BEING ABLE TO EXERCISE HIS, HER OR ITS WARRANTS AND CAUSING SUCH WARRANTS TO BE PRACTICALLY WORTHLESS. No warrant will be exercisable and we will not be obligated to issue shares of common stock unless at the time a holder seeks to exercise such warrant, a prospectus relating to the common stock issuable upon exercise of the warrant is current and the common stock has been registered or qualified or deemed to be exempt under the securities laws of the state of residence of the holder of the warrants. Presently, no current prospectus relating to the common stock issuable upon exercise of the warrants is in effect.Moreover, in view of the present $50 per-share exercise price of the warrants and our common stock’s extremely low price, we do not intend to bring such a prospectus current.As a result, holders are and will be unable to exercise their warrants, and we will not be required to settle any such warrant exercise. If the prospectus relating to the common stock issuable upon the exercise of the warrants is not current, the warrants may have no value, the market for the warrants may be limited and the warrants may expire worthless. AN INVESTOR WILL ONLY BE ABLE TO EXERCISE A WARRANT IF THE ISSUANCE OF COMMON STOCK UPON SUCH EXERCISE HAS BEEN REGISTERED OR QUALIFIED OR IS DEEMED EXEMPT UNDER THE SECURITIES LAWS OF THE STATE OF RESIDENCE OF THE HOLDER OF THE WARRANTS. No warrants will be exercisable and we will not be obligated to issue shares of common stock unless the common stock issuable upon such exercise has been registered or qualified or deemed to be exempt under the securities laws of the state of residence of the holder of the warrants. Because the exemptions from qualification in certain states for resale of warrants and for issuances of common stock by the issuer upon exercise of a warrant may be different, a warrant may be held by a holder in a state where an exemption is not available for issuance of common stock upon an exercise and the holder will be precluded from exercise of the warrant. As a result, the warrants may be deprived of any value, the market for the warrants may be limited and the holders of warrants may not be able to exercise their warrants if the common stock issuable upon such exercise is not qualified or exempt from qualification in the jurisdictions in which the holders of the warrants reside. Item 1B.Unresolved Staff Comments. Not applicable. Item 2.Properties. We have no meaningful properties and assets, and at this time we have no agreements to acquire any properties or assets.We intend to attempt to acquire assets or a business in exchange for our securities when assets or business desirable for our objectives have been identified.We maintain our principal executive offices at 435 Devon Park Drive, Building 700, Wayne, Pennsylvania 19087 on a rent-free basis.We consider our current office space, combined with other office space otherwise available to our executive officers, adequate for our current operations. 10 Item 3. Legal Proceedings. We are not presently a party to any pending legal proceeding. Item 4. Submission of Matters to a Vote of Security Holders. There were no matters submitted to a vote of security holders during the fourth quarter of the year ended December 31, 2009. PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our units, common stock and warrants are each quoted on the OTC Bulletin Board under the symbols ASCQU, ASCQ, and ASCQW, respectively.The following table sets forth the high and low closing bid quotations for the calendar quarters indicated for the past two years.The over-the-counter market quotations reported below reflect inter-dealer prices, without markup, markdown or commissions and may not represent actual transactions.All per-share price figures for our Common Stock take into account a recent one-for-ten reverse stock split. Units Common Stock Warrants High Low High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ Units Common Stock Warrants High Low High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ We have not paid any cash dividends on the common stock, and we do not intend to pay any dividends prior to the consummation of a business combination. As of March 25, 2010, we had one holder of record of our units, five holders of record of our common stock and three holders of record of our warrants. 11 Item 6.Selected Financial Data. Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with our Financial Statements and related Notes thereto included elsewhere in this report. General We were formed on December 5, 2005 to serve as a vehicle to effect a merger, capital stock exchange, asset acquisition or other similar business combination with a currently unidentified operating business.The registration statement for our initial public offering ("the Offering") was declared effective May 11, 2006.On May 17, 2006, we sold 6,000,000 units in the Offering and on May 22, 2006, we sold 900,000 units in the Offering. The total units sold of 6,900,000 includes all of the 900,000 units subject to the underwriters’ overallotment option.Each of our units originally consisted of one share of our common stock, $.0001 par value per share, and two redeemable common stock purchase warrants.Each warrant originally entitled the holder to purchase from us one share of common stock at an exercise price of $5.00. We received net proceeds of approximately $37,203,000 from the Offering.All activity from December 5, 2005 through May 17, 2006 related to our formation and initial public offering. On July 31, 2007, we announced that we had signed a definitive agreement to acquire e.PAK Resources (S) Pte. Ltd. (“ePAK”), a privately held, full-service supplier of semiconductor transfer and handling products.On April 28, 2008, we announced that we had abandoned our proposed business combination with ePAK.We were required to complete our business combination with ePAK by May 17, 2008.Because we did not consummate a qualifying Business Combination prior to May 17, 2008, the board of directors contemplated alternatives for preserving value for stockholders.Ultimately, the board of directors proposed to amend our certificate of incorporation: * to permit the continuance of our company as a corporation beyond the time currently specified in our certificate of incorporation without the limitations related to the Offering; * to increase the authorized shares of common stock from 30,000,000 shares to 300,000,000 shares of common stock; and * to effect a one-for-ten reverse stock split of our common stock, in which every 10 shares of Common Stock outstanding as of the effective date of the amendment will be converted into one share of Common Stock. Our stockholders approved all of these amendments at a special meeting held on September 4, 2008.In addition to these amendments, on September 18, 2008we distributed the amounts in the Trust Fund established by us at the consummation of the Offering and into which a certain amount of the net proceeds of the Offering were deposited (the “Trust Fund”).The aggregate amount in the Trust Fund was approximately $41,128,676 or approximately $5.96 per original share of common stock issued in the Offering (“IPO Shares”).Only holders of our IPO Shares received proceeds from the distribution of the Trust Fund, after establishing a reserve for Delaware franchise taxes. 12 As a result of the preceding, our current primary activity involves seeking a company or companies that we can acquire or with which we can merge.We have not selected any company as an acquisition target or merger partner, and do not currently intend to limit potential candidates to any particular field or industry.However, in the future if we so choose, we could limit candidates to a particular field or industry.Our plans are now only in an early stage.In our company’s present state, it can be defined as a "shell" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. Current Activities Our current primary activity involves seeking a company or companies that we can acquire or with which we can merge. We have not selected any company as an acquisition target or merger partner, and do not currently intend to limit potential candidates to any particular field or industry.However, in the future if we so choose, we could limit candidates to a particular field or industry. Our plans are now only in an early stage. 13 Results of Operations Year Ended December 31, 2009 Compared to the Year Ended December 31, 2008 General and administrative expenses for the year ended December 31, 2009 were $63,567 compared to $505,415 for the year ended December 31, 2008, a decrease of $441,848.Legal and professional fees were $325,512 in 2008 compared to $33,812 in 2009; the legal and professional fees for the twelve months ended December 31, 2008 was higher as a result of the potential business combination and the abandonment of the business combination in 2008. Our company was pursuing acquisition candidates in 2007 and abandoned its primary acquisition target in May 2008.As a result, we incurred higher legal and professional fees in 2008As a result of the abandonment of the business combination in 2008, the fee arrangement terminated effective March 31, 2008.This resulted in fees of $22,500 for the year ended December 31, 2008.During 2008, our company paid Delaware franchise taxes in the amount of $30,044.In addition, SEC expenses were $64,845 in 2008 compared to $4,327 in 2009, a decrease of $60,518.Other operating expenses, which include insurance, travel and trustee expenses, decreased $37,086 in 2009 compared to 2008. With the abandonment of the proposed business acquisition, our company was required to repay the trust fund assets to its public shareholders.For the year ended December 31, 2008, the trust fund assets and other interest bearing bank deposits earned $335,119, net of deferred interest of $211,827.All interest earned on the trust fund assets from the announcement of the abandonment of the proposed acquisition to the payout of the trust fund on September 18, 2008 was deferred, since it had been determined it would be distributed to public shareholders and not available to our company.In 2008, our company entered into loans with its CEO, Don K. Rice, and recorded $3,274 and $10,846 of interest expense relating to these loans for the years ended December 31, 2008 and 2009, respectively, as well as $146,250 and $0relating to a beneficial conversion feature on the loan for the year ended December 31, 2008 and 2009, respectively. For the year ended December 31, 2008, as a result of negotiation for reduced fees, our company recorded a gain on extinguishment of debt of $892,597.Professional fees (primarily legal) were reduced by $795,097 and unpaid administrative services fees of $97,500 were waived. Net (loss) for the year ended December 31, 2009 was $74,413, compared to net income of $572,777 for the year ended December, 2008, as a result of the items mentioned above. Liquidity and Capital Resources Currently, we have only a minimal amount of cash on hand and we have no form of committed financing available to us.At the present, we can finance only the limited activity related to seeking a company or companies that we can acquire or with which to merge.We have insufficient capital with which to make it attractive to prospective merger candidates who may be in need of immediate funds as an inducement to a possible transaction between them and us.We may in the future be required to undertake certain financing activities to consummate a merger transaction or to continue its current business activities.We cannot assure anyone that additional financing will be available to it when needed or, if available, that it can be obtained on commercially reasonably terms. If we do not obtain additional financing if needed, we may not be able to consummate a merger and acquisition transaction or even stay in business for that matter. Under certain circumstances, we could be forced to cease our efforts to find a suitable acquisition target or merger partner. 14 The accompanying financial statements have been prepared on a going concern basis, which implies we will continue to meet our obligations and continue our operations for the next fiscal year. Realization value may be substantially different from carrying values as shown and the accompanying financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. As of December 31, 2009, our company had a working capital deficiency, had not generated revenues and had an accumulated deficit of $420,811. The continuation of our company as a going concern is dependent upon the continued financial support from our shareholders, the ability of our company to obtain necessary debt or equity financing to continue operations, and the attainment of profitable operations. These factors raise substantial doubt regarding our company’s ability to continue as a going concern. Off-balance Sheet Arrangements Options and warrants issued in conjunction with our initial public offering are equity-linked financial instruments and, accordingly, represent off-balance sheet arrangements.The options and warrants are not accounted for as derivatives, but instead are accounted for as equity.See the notes to the accompanying financial statements for more information. Item 7AQuantitative and Qualitative Disclosures About Market Risks Not applicable. 15 Item 8. Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Ascend Acquisition Corp. (A Development Stage Company) Wayne, PA We have audited the accompanying balance sheets of Ascend Acquisition Corp. (the “Company”) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended and for the period from inception (December 5, 2005) to December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. The financial statements for the period from December 5, 2005 (inception) to December 31, 2007 were audited by other auditors and our opinion, insofar as it relates to cumulative amounts included for such prior periods, is based solely on the reports of such other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects the financial position of Ascend Acquisition Corp.as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended and for the period from inception (December 5, 2005) to December 31, 2009,in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Ascend Acquisition Corp. will continue as a going concern. As discussed in Note 1 to the financial statements, Ascend Acquisition Corp. has a working capital deficiency, has not generated revenues and has an accumulated deficit, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas March 9, 2010 16 ASCEND ACQUISITION CORP. (a corporation in the development stage) BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses Total current assets Total assets $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Advances from related party - Convertible notes payable to related party Accrued interest on convertible notes payable to related party Total current liabilities Total liabilities Stockholders’ Deficit: Preferred stock, $0.0001 par value, authorized 1,000,000 shares; none issued - - Common stock, $0.0001 par value, authorized 300,000,000 and 30,000,000 shares, respectively; issuedand outstanding 856,675 shares, 86 86 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes should be read in conjunction with the financial statements. 17 ASCEND ACQUISITION CORP. (a corporation in the development stage) STATEMENTS OF OPERATIONS Year Ended December 31, Year Ended December 31, December 5, (Inception) to December 31, General and administrative expenses $ $ $ Operating loss (63,567 ) ) (1,911,072 ) Other income (expense): Interest income - Interest on trust fund investment - Interest expense (10,846 ) ) (160,370 ) Gain on extinguishment of debt - Total other income (expense) ) Net income (loss) $ ) $ $ Weighted average shares of common stock outstanding Basic Diluted Earnings (loss) per common share Basic Diluted The accompanying notes should be read in conjunction with the financial statements. 18 ASCEND ACQUISITION CORP. (a corporation in the development stage) STATEMENTS OF STOCKHOLDERS’ EQUITY Deficit Accumulated Additional during the Common Stock Paid-In Development Shares Amount Capital Stage Total Sale of 150,000 shares of common stock to initial stockholders on December 5, 2005 at $0.167 per share 150,000 $ 15 $ 24,985 $ - $ 25,000 Net loss - - - ) ) Balance, December 31, 2005 15 ) Sale of 690,007 units, net of underwriters’ discount and offering expenses (includes 137,931 shares subject to possible redemption) 690,007 69 37,203,263 - 37,203,332 Proceeds from issuance of insider units 2 - Proceeds subject to possible conversion of 137,931 shares at approximately $55.81 per share - - ) - ) Proceeds from issuance of option - - - Net income - - - Balance, December 31, 2006 86 Net income - - - Balance, December 31, 2007 86 Net income - - - Return of capital to public shareholders - - ) ) ) Beneficial conversion feature of convertible note payable to related party - - - Shares issued by principal shareholder for services - - - Balance, December 31, 2008 $
